          Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 1 of 26

 1

 2

 3

 4

 5

 6                                          UNITED STATES DISTRICT COURT

 7                                       EASTERN DISTRICT OF CALIFORNIA

 8

 9       JONATHAN SCOTT INGLES,                                    No. 1:19-cv-00075-GSA
10                             Plaintiff,
11               v.                                                ORDER DIRECTING ENTRY OF
                                                                   JUDGMENT IN FAVOR OF
12       ANDREW SAUL, Commissioner of Social                       COMMISSIONER OF SOCIAL SECURITY
         Security,                                                 AND AGAINST PLAINTIFF
13

14                             Defendant.
15

16
                I.       Introduction
17
                Plaintiff Jonathan Scott Ingles (“Plaintiff”) seeks judicial review of the final decision of
18
     the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application
19
     for supplemental security income pursuant to Title XVI of the Social Security Act. The matter is
20
     currently before the Court on the parties’ briefs which were submitted without oral argument to
21
     the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 12, 15 and 16. Having
22
     reviewed the record as a whole, the Court finds that the ALJ’s decision is supported by substantial
23
     evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.
24
                II.      Procedural Background
25
                On May 18, 2010, Plaintiff filed an application for supplemental security income alleging
26
     disability beginning January 1, 1997 (the “2010 application”). AR 142. The Commissioner
27

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 7 and 8.
                                                                   1
           Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 2 of 26

 1   denied the 2010 application initially on October 22, 2010, and following reconsideration on

 2   March 18, 2011. AR 142. After a timely request for a hearing, Administrative Law Judge Tamia

 3   N. Gordon presided at a hearing on April 3, 2012. AR 142. Plaintiff appeared and was

 4   represented by an attorney. AR 142. The ALJ denied the 2010 application on April 13, 2012.

 5   AR 142-54. Plaintiff did not appeal the adverse decision which then became final.

 6             On June 5, 2013, Plaintiff filed the pending application for supplemental security income

 7   alleging disability beginning January 1, 1988. AR 164. The Commissioner denied the

 8   application initially on November 22, 2013, and following reconsideration on February 25, 2014.

 9   AR 164.

10             On May 6, 2014, Plaintiff filed a request for a hearing. AR 164. Administrative Law

11   Judge Sharon L. Madsen presided over an administrative hearing on August 11, 2015. AR 72-97.

12   Plaintiff appeared and was represented by an attorney. AR 72. At the beginning of the hearing

13   Plaintiff amended the alleged onset date to June 5, 2013. AR 74. On September 18, 2015, the

14   ALJ denied Plaintiff’s application. AR 164-78.

15             On May 26, 2017, following an appeal by Plaintiff, the Appeals Council remanded the

16   case to the Administrative Law Judge. AR 183-87. The Appeals Council directed the ALJ to (1)

17   obtain expert evidence to clarify the nature and severity of Plaintiff’s impairments; (2) rate the

18   degree of difficulty resulting from Plaintiff’s mental impairments in several specified areas; and,

19   (3) further consider Plaintiff’s maximum residual functional capacity, providing appropriate

20   rationale with citations to the record with specific attention to the opinions of Dr. Atmajian and
21   Plaintiff’s mother, Ms. Betty Persson. AR 185.

22             On November 2, 2017, ALJ Madsen conducted the remand hearing. AR 43-71. Plaintiff

23   appeared and was represented by an attorney. AR 43. On March 7, 2018, the ALJ denied

24   Plaintiff’s application. AR 15-36.

25             The Appeals Council denied review on December 3, 2018. AR 1-6. On January 16, 2019,

26   Plaintiff filed a complaint in this Court. Doc. 1.
27   ///

28   ///
                                                          2
           Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 3 of 26

 1             III.    Factual Background

 2                     A.       Medical Records2

 3             Testing results dated October 2010 reported that Plaintiff tested positive for Q fever and

 4   Typhus fever. AR 603-04.

 5             The record includes the treatment records of psychiatrist John Middleton, M.D., from

 6   March 2010 to September 2017. AR 637-76, 779-80, 783-93. In July 2015 and August 2017, Dr.

 7   Middleton executed verifications of incapacity for Fresno County in relation to Plaintiff’s

 8   eligibility for general relief, noting recurrent psychosis, chronic anxiety, febrile confusion, poor

 9   focus and concentration. AR 781-82, 794-95.

10             From March to November 2011, Tha Cha, M.D., provided pain management services to

11   Plaintiff for groin, buttocks and shoulder pain following a 2010 accident in which a car hit

12   Plaintiff’s bicycle. AR 463-546. Services included medication, diagnostic imaging and a referral

13   for physical therapy.

14             From January 2012 to March 2017, Plaintiff received medical care at Fresno Shields

15   Medical Center. AR 560-75, 609-30, 698-712, 715-17. His diagnoses included generalized pain,

16   hyperlipidemia, hyperthyroid, degenerative joint disease (shoulder), COPD, panic attacks,

17   insomnia, rheumatoid arthritis, anemia and chronic Q fever (stable). AR 560-75, 698-709.

18             In April 2013, Plaintiff received mental health treatment in the emergency department of

19   Community Regional Medical Center (CRMC). AR 549-52. Jimmy Donkor, M.D., noted that

20   Plaintiff experienced chronic hallucinations, insomnia, and agitation. AR 549. Because Plaintiff
21   was depressed but did not contemplate harming himself or someone else, the hospital released

22   him the same day. AR 549, 551.

23             In May 2014, Plaintiff again received treatment at the CRMC emergency department. AR

24   770-71. Plaintiff, who had run out of his medications, displayed anxiety and flat affect. AR 770.

25   ///

26
     2
      Except for evidence bearing on matters questioned in the pending case, such as whether Plaintiff had actually tested
27   positive for Q fever, this decision does not detail evidence presented in the prior proceedings. Because Plaintiff does
     not challenge the Commissioner’s determination concerning Plaintiff’s physical impairments, only basic information
28   concerning physical impairments is included to provide background and context.
                                                                 3
       Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 4 of 26

 1          In February 2015, Dr. Lasher examined Plaintiff as part of Plaintiff ‘s continuing

 2   methadone treatment at Aegis Medical Systems. AR 606-07. The doctor noted that Plaintiff had

 3   then been receiving methadone treatment for six years. AR 606. In June 2015, Plaintiff

 4   transferred treatment to BAART Programs. AR 632-34.

 5          Plaintiff was treated in the CRMC emergency department twice in September 2015. AR

 6   760-69. Plaintiff was experiencing generalized pain, severe headaches and insomnia. AR 760-

 7   69. In addition, Plaintiff was very anxious reporting that his neighbors were listening in on his

 8   conversations. AR 768.

 9          For three days in January 2016, Plaintiff was hospitalized at CRMC for chest pain and a

10   herpes zoster rash (shingles) that affected his forehead and right eye. AR 734-51. Testing

11   determined that Plaintiff had normal cardiac function. AR 756-59.

12          In February 2016, Brian Chinnock, M.D., treated Plaintiff in the CRMC emergency

13   department for neurologic memory loss and recurrent one-sided headaches following his January

14   hospitalization. AR 727-33.

15          In March 2017, Plaintiff was treated in the emergency department of CRMC for bilateral

16   swelling, pain and limited range of motion of his lower legs and feet. AR 718-26. Dan F.

17   Savage, M.D., noted Plaintiff’s sudden weight gain of thirty pounds, shortness of breath and

18   labored breathing on exertion. AR 722. The doctor diagnosed bilateral pedal edema of unknown

19   etiology. AR 721.

20          From March through August 2017, Plaintiff had regular appointments at the Family
21   Wellness Clinic where he was treated by San Gabriel, M.D., and Evette Gabriel, P.A. AR 677-

22   87. Diagnoses included COPD, ankylosing spondylosis, Q fever, hypothyroid, chronic low back

23   pain and multiple abnormal lab results. AR 677-87. Imaging studies indicated degenerative

24   changes of the lumbar and lower thoracic spine and grade 1 spondylolisthesis at L4-L5 including

25   a 7-8 mm. anterior subluxation. AR 777-78.

26          Dr. Gabriel referred Plaintiff to Jaswant Basraon, M.D. for a cardiology consultation. AR
27   680. Dr. Basraon reported normal results but warned that Plaintiff was at risk for coronary or

28   pulmonary disease. AR 688-97. He encouraged Plaintiff to stop smoking. AR 689.
                                                 4
           Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 5 of 26

 1                       B.       Plaintiff’s Testimony

 2              Plaintiff (born March 1965) shared a two-bedroom apartment with first two, then one,
 3
     roommates. AR 47, 76. At the time of the first hearing Plaintiff slept on a sofa in the living
 4
     room, but he moved to one of the bedrooms when the third roommate left. AR 76. He supported
 5
     himself with general relief and food stamps. AR 47-48, 76. His parents assisted him with rent.
 6

 7   AR 47.

 8              Plaintiff’s household responsibilities were sweeping the kitchen floor, taking out the

 9   garbage and changing the kitty litter. AR 86. He cooked in a microwave oven and did his own
10   dishes and laundry. AR 48-49. Because of low back pain and weakness Plaintiff had difficulty
11
     lifting and carrying objects such as a laundry basket. AR 55.
12
                Plaintiff testified that he could sit for about two hours at a time and stand for about 45
13
     minutes at a time. AR 56. He needed to lie down after about fifteen minutes of doing household
14

15   chores.3 AR 62. He could walk about a half block, sometimes more. AR 56. Plaintiff could pay

16   attention for one-half hour or less. AR 57.

17              Plaintiff completed high school and some college. AR 77. He had a driver’s license but
18
     drove only to the grocery store and medical appointments. AR 76-77.
19
                On a typical day Plaintiff ate breakfast and spent most of his time in bed, sometimes
20
     watching a few hours of television. AR 78. At the first hearing he reported that since he had
21
     been sicker he had stopped walking and exercising because walking exacerbated his symptoms.
22

23   AR 78-79. By the second hearing he had begun to take short walks. AR 50. He became winded

24   after ten or fifteen minutes of activity. AR 80.
25              Plaintiff reported body pain, thyroid problems, shortness of breath, numbness of his legs,
26
     ///
27

28   3
         Plaintiff explained that he could not sit down because he did not have a chair. AR 62.
                                                                  5
           Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 6 of 26

 1   fatigue and severe headaches. AR 50-54, 79-80. Ibuprofen was his only pain medication.4 AR
 2   54, 80. Plaintiff had difficulty obtaining medical care. AR 81. At the second hearing, Plaintiff
 3
     was confused about the names and purposes of his medications. AR 58-59. Inability to sleep
 4
     affected his mental health the following day. AR 65. His poor breathing sometimes woke him
 5
     during the night. AR 65.
 6

 7             Plaintiff experienced depression and worried about “what [he] might do,” testifying “I

 8   don’t know how much longer the suffering is going to go on.” AR 83. He felt nervous and did

 9   not like to be around others. AR 83. Plaintiff had difficulty sleeping and attributed a breakdown
10
     several years earlier to his inability to sleep. AR 84. He understood that the voices that he heard
11
     were not real but he still heard them. AR 60. Those symptoms resolved with medication. AR 84.
12
     Plaintiff, a former heroin addict, received most of his counseling through the methadone center.
13
     AR 85.
14

15             Plaintiff was able to dress himself and perform his own personal hygiene. AR 77. Since

16   he had been sicker, he had been doing less housework. AR 77. He had no social activities but
17   occasionally had lunch with his mother. AR 78. Just before the second hearing Plaintiff
18
     reconnected with his adult daughter and attended her wedding. AR 49.
19
                       C.       Mother’s Testimony
20
               Plaintiff’s mother, Betty Persson, did not live nearby but had telephone conversations with
21

22   Plaintiff several times weekly and visited Plaintiff and his sister about every two months. AR 90.

23             After deteriorating physically for many years, Plaintiff had tested positive for Q fever

24   three or four years prior to the 2015 hearing.5 AR 90-91. He was constantly fatigued with pain
25   ///
26
27   4
       The record suggests that Plaintiff’s doctors avoided prescribing addictive medications due to Plaintiff’s history of
     addictive behavior.
28   5
       Plaintiff’s sister also tested positive for Q fever. AR 93.
                                                                 6
           Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 7 of 26

 1   and muscle weakness. AR 91. Plaintiff also had ankylosing spondylitis with overall skeletal
 2   deterioration. AR 91.
 3
               Plaintiff’s mental capacity had been poor since he attempted suicide by shooting himself
 4
     when he was 21.6 AR 91. He was in and out of mental facilities for about five years thereafter
 5
     before stabilizing at a level “pretty close to normal.” AR 91. In recent years he had developed
 6

 7   extreme paranoia, auditory and visual hallucinations, and great fear and anxiety. AR 91. His

 8   sleep was greatly disrupted. AR 91. Ms. Persson observed that in the course of a single

 9   conversation Plaintiff could appear stable at some points and reveal paranoia and hallucinations at
10
     other points. AR 92. He was frequently out of touch with reality. AR 92.
11
               In a third-party adult function report, Ms. Persson noted that because Plaintiff had little
12
     interest in personal care, he showered and changed clothes infrequently. AR 344. She also
13
     reported hand tremors that impaired his ability to shave and feed himself. AR 344.
14

15             IV.    Standard of Review
16             Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the
17   Commissioner denying a claimant disability benefits. “This court may set aside the
18   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on
19   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.
20   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence
21   within the record that could lead a reasonable mind to accept a conclusion regarding disability
22   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less
23   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation
24   omitted). When performing this analysis, the court must “consider the entire record as a whole
25   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.
26   ///
27
     6
      Plaintiff shot himself in the head. AR 58. The record does not indicate whether injuries resulting from the gunshot
28   wound contributed to Plaintiff’s mental health or physical impairments.
                                                                7
       Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 8 of 26

 1   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

 2   omitted).

 3          If the evidence reasonably could support two conclusions, the court “may not substitute its

 4   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

 5   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

 6   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

 7   inconsequential to the ultimate non-disability determination.” Tommasetti v. Astrue, 533 F.3d

 8   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

 9          V.      The Disability Standard

10                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
11                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
12                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
13                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
14                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
15                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
16                  him, or whether he would be hired if he applied for work.
17                  42 U.S.C. §1382c(a)(3)(B).

18          To achieve uniformity in the decision-making process, the Commissioner has established

19   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§

20   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
21   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

22          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

23   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

24   medically determinable “severe impairments,” (3) whether these impairments meet or are

25   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

26   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to
27   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

28   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).
                                                        8
         Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 9 of 26

 1            In addition, when an applicant has one or more previous denials of applications for

 2   disability benefits, as Plaintiff does in this case, he must overcome a presumption of non-

 3   disability. The principles of res judicata apply to administrative decisions, although the doctrine

 4   is less rigidly applied to administrative proceedings than in court. Chavez v. Bowen, 844 F.2d

 5   691, 693 (9th Cir. 1988); Gregory v. Bowen, 844 F.2d 664, 666 (9th Cir. 1988).

 6            Social Security Acquiescence Ruling (“SSR”) 97–4, adopting Chavez, applies to cases

 7   involving a subsequent disability claim with an unadjudicated period arising under the same title

 8   of the Social Security Act as a prior claim in which there has been a final administrative decision

 9   that the claimant is not disabled. A previous final determination of non-disability creates a

10   presumption of continuing non-disability in the unadjudicated period. Lester v. Chater, 81 F.3d

11   821, 827 (9th Cir. 1995). The presumption may be overcome by a showing of changed

12   circumstances, such as new and material changes to the claimant's residual functional; capacity,

13   age, education, or work experience. Id. at 827–28; Chavez, 844 F.2d at 693.

14            VI.      Summary of the ALJ’s Decision

15            In the initial hearing decision dated September 18, 2015, the Administrative Law Judge

16   determined that Plaintiff’s medical profile had changed little since the April 2012 decision except

17   that Plaintiff had been diagnosed with chronic obstructive pulmonary disease (COPD). AR 165.

18   In addition, Plaintiff’s age category had changed from that of a younger individual to an

19   individual closely approaching advanced age. AR 165, 176. As a result the ALJ concluded that

20   the Chavez presumption of non-disability did not apply. AR 165. The ALJ did not repeat the
21   Chavez analysis following the Administrative Council remand.

22            The ALJ found that Plaintiff had not engaged in substantial gainful activity since the

23   alleged onset date of June 5, 2013. AR 17. His severe impairments included: lumbar

24   degenerative disc disease; thoracic degenerative disc disease; chronic obstructive pulmonary

25   disease; reported history of Q fever;7 status post pelvic fracture; right shoulder degenerative joint

26   disease; obesity; tobacco dependence; schizoaffective disorder; attention deficit disorder; history
27   7
      Throughout the record, various individuals questioned the veracity of Plaintiff’s reporting his history of Q fever,
     which is a rare disease, especially in its chronic form. Laboratory reports dated October 2010 established Plaintiff’s
28   positive diagnosis. AR 603.
                                                                 9
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 10 of 26

 1   of anxiety disorder; and, history of methamphetamine and opiate dependence. AR 18. None of

 2   the severe impairments met or medically equaled one of the listed impairments in 20 C.F.R. Part

 3   404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925 and 416.926). AR 18.

 4          The ALJ concluded that Plaintiff had the residual functional capacity to lift and carry

 5   twenty pounds occasionally and ten pounds frequently; sit six to eight hours in an eight-hour

 6   workday with normal breaks; and, stand or walk six to eight hours in an eight-hour workday with

 7   normal breaks. AR 20. He could occasionally stoop, crouch, and climb ladders, ropes and

 8   scaffolds. AR 20. He must avoid concentrated exposure to dust, gases and fumes. AR 20.

 9   Plaintiff was limited to simple, routine tasks with only occasional public contact. AR 20.

10          Plaintiff had no past relevant work. AR 34. Considering Plaintiff’s age, education, work

11   experience and residual functional capacity, there were jobs available in significant numbers in

12   the national economy that Plaintiff could perform. AR 34. Accordingly, the ALJ found that

13   Plaintiff was not disabled at any time from June 5, 2013, the alleged disability onset date, through

14   March 7, 2018, the date of the decision. AR 35-36.

15
            VII.    Sufficient Evidence Supported the ALJ’s Determination at Step Four
16

17          Focusing solely on his alleged mental health impairments, Plaintiff contends that the ALJ

18   erred in rejecting the opinions of Drs. Middleton and Khalifa in favor of other medical

19   conclusions in the record. The Commissioner counters that substantial evidence in the record
20
     supported the ALJ’s determination of Plaintiff’s residual functional capacity and that the ALJ
21
     appropriately applied the medical evidence to determine that Plaintiff had the ability to perform
22
     simple, routine tasks.
23
                    A.        Medical Opinions on Plaintiff’s Mental Health
24

25                            1. Agency Experts

26          On initial review, psychologist Brady Dalton, Psy.D., found no evidence that Plaintiff was
27   not capable of simple work. AR 108. Dr. Dalton adopted the agency analyst’s findings including
28
                                                      10
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 11 of 26

 1   that Plaintiff had moderately limited functioning, limited social skills and residual ability to
 2   perform unskilled work in a nonpublic work setting. AR 106. The analyst also recommended
 3
     that the agency adopt the 2012 determination that Plaintiff was not disabled. AR 108. After
 4
     performing the psychiatric review technique, Dr. Dalton opined that the treatment records of
 5
     Plaintiff’s treating psychiatrist J. Middleton did not support Dr. Middleton’s opinion that Plaintiff
 6

 7   had marked and extreme limitation in all domains. AR 108. In contrast, consultative examiner

 8   Dr. Khalifa opined that Plaintiff had no impairments for simple tasks or work, AR 108.

 9   Additionally, the record included no evidence that Plaintiff’s psychiatric impairments had
10
     changed markedly since the decision in the 2010 case, AR 108.
11
            Dr. Dalton opined that Plaintiff was not significantly limited in remembering locations
12
     and work-like procedures; understanding, remembering and carrying out very short and simple
13
     instructions; performing activities within a schedule, maintaining regular attendance and being
14

15   punctual within customary tolerances; sustaining an ordinary routine without special supervision;

16   making simple work-related decisions; asking simple questions or requesting assistance;
17   accepting instructions and responding appropriately to supervisors; getting along with coworkers
18
     or peers without distracting them or exhibiting behavioral extremes; maintaining socially
19
     appropriate behavior and adhering to basic standards of neatness and cleanliness; being aware of
20
     normal hazards and taking appropriate precautions; and, traveling to unfamiliar places and using
21

22   public transportation. AR 111-13. Plaintiff was moderately limited in understanding,

23   remembering and carrying out detailed instructions; maintaining attention and concentration for

24   extended periods; working in coordination with or proximity to others without being distracted by
25   them; completing a normal workday and workweek without interruptions from psychologically
26
     based symptoms and performing at a consistent pace without an unreasonable number and length
27
     of rest periods; interacting appropriately with the general public; responding appropriately to
28
                                                        11
       Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 12 of 26

 1   changes in the work setting; and; setting realistic goals and making plans independently of others.
 2   AR 111-13.
 3
            On reconsideration psychologist Judith Levinson, Ph.D., agreed with Dr. Brody’s initial
 4
     assessment. AR 125. Dr. Levinson added that Dr. Middleton had not responded to her requests
 5
     for additional evidence supporting his assessment of Plaintiff’s functional capacity. AR 125.
 6

 7   After performing the psychiatric review technique, Dr. Levinson agreed with the initial

 8   determination that Plaintiff had adequate mental capacity for simple work. AR 127.

 9          On initial review, the agency found no material change in any regard to overcome the
10
     Chavez presumption of non-disability. AR 104.
11
                            2. Consultative Psychiatric Evaluation
12
            On October 20, 2013, psychiatrist Soad Khalifa, M.D., provided a comprehensive
13
     psychiatric evaluation. AR 580-83. Dr. Khalifa described Plaintiff as unshaven, quiet, slow and
14

15   appearing sedated. AR 581. Dr. Khalifa repeatedly questioned the reliability of Plaintiff’s

16   representations. For example, Dr. Khalifa rejected Plaintiff’s report he took methadone for pain
17   because Plaintiff received it from a methadone clinic, which suggested a history of heroin or
18
     opiate abuse. AR 581. Plaintiff had a history of alcohol and Vicodin abuse. AR 581. Dr.
19
     Khalifa believed Plaintiff was exaggerating his symptoms. AR 581, 582.
20
            Dr. Khalifa diagnosed:
21

22          Axis I:        Polysubstance abuse, by history
                           Opiate dependence
23                         Dysthymic disorder
            Axis II:       Deferred
24          Axis III:      Joint pain
                           Arthritis
25                         I would say rule out Q fever, because he is not really reliable, there is no
26                         proof that he has any physical illness, there is no actual proof, he seems to
                           be exaggerating, I think.
27
     ///
28
                                                      12
         Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 13 of 26

 1            Axis IV:          Physical problems.
              Axis V:           GAF = 60
 2

 3            AR 582-83.8

 4            Dr. Khalifa opined that because Plaintiff had an extensive history of drug abuse and was

 5   smoking cigarettes and using methadone, he was unable to manage his own funds. AR 83. The
 6   doctor continued:
 7

 8                     He should be able to perform simple tasks. He will have difficulty
                       performing detailed tasks because of his depressive symptoms and
 9                     anxiety symptoms and the limited social skills.

10                     For these reasons, he will have difficulty accepting instructions from
                       supervisors, performing work activities on a consistent basis,
11                     maintain regular attendance while dealing with the stress in the
                       workplace.
12
                       AR 583.
13
                                 3. Medical Source Statement: Dr. Middleton
14
              On January 10, 2014, Plaintiff’s treating psychiatrist John Middleton, M.D., completed a
15

16   form entitled Physical Residual Functional Capacity Medical Source Statement based on

17   Plaintiff’s progress and office notes. AR 599-602. Dr. Middleton diagnosed:

18            Axis I:           Schizoaffective disorder
              Axis II:          Attention deficit disorder
19
              Axis III:         none
20            Axis IV:          Financial
              Axis V:           GAF = 50
21
              AR 599.9
22

23

24   8
       The Global Assessment of Functioning (GAF) scale is a rating from 0 to 100 and considers psychological, social,
     and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical
25   Manual of Mental Disorders, 32-35 (4th ed. American Psychiatric Association 1994). A GAF of 51-60 corresponds
     to moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in
26   social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.
27   9
       A GAF of 41-50 corresponds to serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent
     shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a
28   job).. Diagnostic and Statistical Manual of Mental Disorders at 32-35.
                                                                13
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 14 of 26

 1          Dr. Middleton described Plaintiff’s prognosis as fair, explaining that although Plaintiff’s
 2   disorder was chronic, he would generally be stable as long as he complied with treatment. AR
 3
     599. Plaintiff’s medications included Abilify, Dexedrine and Xanax. AR 599.
 4
            In Dr. Middleton’s opinion, Plaintiff would have no limitations understanding,
 5
     remembering and carrying out very short and simple instructions, and making simple work-
 6

 7   related decisions. AR 601. Plaintiff’s limitations in being aware of normal hazards and taking

 8   appropriate precautions would preclude performance of his job about five percent of the workday.

 9   AR 599-600. Specifically, Plaintiff would be limited in his ability to ask simple questions or
10
     request assistance about five percent of the workday. AR 601. Limitations in responding
11
     appropriately to changes in the work setting and travelling to unfamiliar places, or using public
12
     transportation would interfere with performance about ten percent of the workday. AR 599-600.
13
     Specifically, Plaintiff would experience limitations in the following about ten percent of the
14

15   workday: remembering locations and work-like procedures; working in coordination with or in

16   proximity to others without being distracted by them; and, interacting appropriately with the
17   general public. AR 601. Limitations in setting realistic goals and making plans independently of
18
     others would interfere fifteen or more percent of the workday. AR 599-600. Specifically,
19
     Plaintiff would experience limitations in the following fifteen percent or more of the workday:
20
     understanding, remembering and carrying out detailed instructions; maintaining attention and
21

22   concentration for extended periods of time; performing activities within a schedule, maintaining

23   regular attendance and being punctual within customary tolerances; sustaining an ordinary routine

24   without special supervision; completing a normal workday and workweek without interruptions
25   from psychologically based symptoms, and performing at a consistent pace without an
26
     unreasonable number and length of rest periods; accepting instructions and responding
27
     appropriately to criticism from supervisors; getting along with coworkers or peers without
28
                                                       14
          Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 15 of 26

 1   distracting them or exhibiting behavioral extremes; and, maintaining appropriate behavior and
 2   adhering to basic standards of neatness and cleanliness. AR 601.
 3
               Plaintiff would be off task about 30 percent of the workday. AR 600. He was likely to
 4
     be absent from work five days or more monthly and unable to complete five or more additional
 5
     days monthly. AR 600. Dr. Middleton was unsure whether Plaintiff could manage his own
 6

 7   benefit payments. AR 602.

 8            In August 2015, Dr. Middleton wrote the following letter in support of Plaintiff’s claim

 9   for disability benefits:10
10
                       [Plaintiff has been a patient of this office since March 2010. His
11                     medications currently include Abilify, Mirtazapine, Zolpidem,
                       Diazepam, and Dexedrine for chronic and recurrent symptoms of
12                     depression, anxiety, psychosis, insomnia and impaired attention.
                       Numerous medication changes have been made over the years.
13
                       Despite adherence to medications, he continues to have symptoms as
14                     above, sometimes increasing to severe levels. At times, he can be
                       quite psychotic, experiencing auditory hallucinations and paranoia.
15
                       [Plaintiff] has chronically impaired concentration, attention, focus
16                     and memory. He frequently describes being anxious and worried “all
                       the time.” He has history of recurrent depressive episodes, which
17                     includes [a] serious self harm attempt many years ago (with a
                       handgun). [Plaintiff] has also reported serious head injuries in the
18                     past.
19                     Due at least primarily to these impairments he has been hit by
                       vehicles as a pedestrian, he has been homeless, he has been assaulted,
20                     and has generally been poorly functional.
21                     Given the longevity, chronically, and severity of his psychiatric
                       symptoms, it is clear that his prognosis for successful employment is
22                     poor.
23                     AR 635.
24   ///
25   ///
26
     10
       The record does not indicate whether Dr. Middleton prepared this letter in support of Plaintiff’s Social Security
27   disability application or Plaintiff’s ongoing benefits from Fresno County general assistance. The reference to
     “reinstatement of disability benefits” and its preparation at about the same time as Dr. Middleton’s 2015 verification
28   of incapacity suggests the latter.
                                                                15
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 16 of 26

 1                  B.      Determining Residual Functional Capacity

 2          “Residual functional capacity is an assessment of an individual’s ability to do sustained

 3   work-related physical and mental activities in a work setting on a regular and continuing basis.”

 4   SSR 96-8p. The residual functional capacity assessment considers only functional limitations and

 5   restrictions which result from an individual’s medically determinable impairment or combination

 6   of impairments. SSR 96-8p.

 7          A determination of residual functional capacity is not a medical opinion, but a legal

 8   decision that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2) (RFC

 9   is not a medical opinion), 404.1546(c) (identifying the ALJ as responsible for determining RFC).

10   “[I]t is the responsibility of the ALJ, not the claimant’s physician, to determine residual

11   functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). In doing so the

12   ALJ must determine credibility, resolve conflicts in medical testimony and resolve evidentiary

13   ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995).

14          “In determining a claimant's RFC, an ALJ must consider all relevant evidence in the

15   record such as medical records, lay evidence and the effects of symptoms, including pain, that are

16   reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See

17   also 20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant

18   medical and other evidence). “The ALJ can meet this burden by setting out a detailed and

19   thorough summary of the facts and conflicting evidence, stating his interpretation thereof, and

20   making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.
21   Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

22          The opinions of treating physicians, examining physicians, and non-examining physicians

23   are entitled to varying weight in residual functional capacity determinations. Lester, 81 F.3d at

24   830. Ordinarily, more weight is given to the opinion of a treating professional, who has a greater

25   opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80 F.3d

26   1273, 1285 (9th Cir. 1996). The opinion of an examining physician is, in turn, entitled to greater
27   weight than the opinion of a non-examining physician. Pitzer v. Sullivan, 908 F.2d 502, 506 (9th

28   Cir. 1990). An ALJ may reject an uncontradicted opinion of a treating or examining medical
                                                   16
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 17 of 26

 1   professional only for “clear and convincing” reasons. Lester, 81 F.3d at 831. In contrast, a

 2   contradicted opinion of a treating professional may be rejected for “specific and legitimate”

 3   reasons. Id. at 830. However, the opinions of a treating or examining physician are “not

 4   necessarily conclusive as to either the physical condition or the ultimate issue of disability.”

 5   Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

 6                   C.     The ALJ Properly Analyzed Evidence in the Record as a Whole

 7           “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

 8   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions

 9   that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4) (“the more

10   consistent an opinion is with the record as a whole, the more weight we will give to that

11   opinion”). A claimant’s statement of pain or other symptoms is not conclusive evidence of a

12   physical or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p,

13   2017 WL 5180304 (Oct. 25, 2017). “An ALJ cannot be required to believe every allegation of

14   [disability], or else disability benefits would be available for the asking, a result plainly contrary

15   to the [Social Security Act].” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

16          Evaluating Plaintiff’s residual functional capacity following the Appeals Council’s

17   remand, the second hearing decision set forth an unusually lengthy and detailed analysis. AR 20-

18   34. Plaintiff challenges only the findings concerning the functional results of his mental health

19   impairments.

20          The analysis began with a detailed summary of Plaintiff’s testimony, finding it not to be
21   fully consistent with the objective medical evidence of record. AR 20-23. Ms. Persson’s

22   subjective testimony was similarly inconsistent with the objective medical evidence AR 32-33.

23   Accordingly, the ALJ gave the subjective testimony minimal weight. AR 33.

24          The ALJ gave limited weight to Dr. Khalifa’s Plaintiff should be able to perform simple,

25   but not detailed, tasks to be only partially consistent with the record as a whole AR 26. In

26   particular, Dr. Khalifa’s opinion did not reflect the activities of daily living to which Plaintiff
27   testified, the beneficial effects of treatment and Plaintiff’s decreased symptoms with appropriate

28   sleep. AR 26.
                                                        17
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 18 of 26

 1          The decision set forth significant analysis of Dr. Middleton’s opinions and treatment

 2   record, but ultimately gave little or no weight to many of the opinions. AR 26-28. For example,

 3   Dr. Middleton’s 2014 medical source statement opined both that Plaintiff’s symptoms remained

 4   stable as long as Plaintiff complied with this medication regimen, but also that Plaintiff’s

 5   impairments would preclude performance of multiple functions more than fifteen percent of the

 6   workday. AR 26-27. Contrasting the doctor’s subjective opinions to his treatment notes and

 7   other records, the ALJ concluded that Dr. Middleton overstated the severity of Plaintiff’s

 8   impairments and their effect on his ability to function. AR 27. For example, Dr. Middleton’s

 9   2015 letter advocating for Fresno County benefits was in sharp contrast to contemporaneous

10   treatment records documenting Plaintiff’s fair prognosis, reduced symptoms, reduction in

11   medication and satisfaction with mental health improvement. AR 27-28. Finally, the decision

12   emphasized that Dr. Middleton’s conclusory opinion that Plaintiff was unable to work was

13   entitled to no weight because the ultimate determination of ability to work is one reserved to the

14   Commissioner. AR 28. See SSR 96-5p; 20 C.F.R. § 416.927(e).

15          Although the decision acknowledged that some medical evidence in the record predated

16   the time period at issue for this application and was therefore not directly relevant to Plaintiff’s

17   current residual functional capacity, it noted that evidence submitted in support of the 2010

18   application provided background concerning Plaintiff’s impairments and facilitated consideration

19   of any improvement or progression of symptoms since the prior decision. AR 23. The ALJ

20   began her analysis by considering the 2010 opinion of Dr. Steven Swanson that despite a history
21   of polysubstance dependence, Plaintiff was able to maintain concentration,; relate appropriately to

22   others in a job setting; handle funds in his own best interest; understand, carry out and remember

23   simple instructions; and, respond appropriately to work situations including attendance, safety

24   and changes in routine. AR 25.

25          The decision concluded that Plaintiff’s mental impairments had not significantly changed

26   since the 2012 decision:
27                  [T]he prior Administrative Law Judge determined that the claimant
                    could perform work limited to one or two-step tasks consistent with
28                  SVP 2 level work or below as defined by the Dictionary of
                                                    18
     Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 19 of 26

 1             Occupational Titles and only occasional interaction with the public.

 2             I accord great weight to the prior Administrative Law Judge’s
               analysis of the evidence and opinions and, as noted in this decision,
 3             adopt additional limitations as appropriate.

 4             The current evidence confirms that the claimant continues to
               experience schizoaffective symptoms, anxiety, and attention deficits.
 5             The claimant also has a history of polysubstance abuse with his
               primary substance abuse history involving heroin and cocaine.
 6             However, he has demonstrated prolonged and sustained abstinence
               from drug and alcohol use.
 7
               The Disability Determination Service psychiatric consultants agreed
 8             with the prior Administrative Law Judge mental residual functional
               capacity and summarized the findings and limitations. Dr. Judith
 9             Levinson, Ph.D., noted the claimant alleged depression and Attention
               Deficit Hyperactivity Disorder. H had a prior application on similar
10             allegations which was denied at the hearing level in part on the basis
               of adequate mental capacity for simple work. The medical evidence
11             of record from Community Regional Medical Center and the
               consultative examiner’s opinion reflects evidence of a history of
12             polysubstance dependence and depression.             The claimant’s
               psychiatric treatment history includes recent evaluation for
13             involuntary services in relation to mood instability including
               psychosis and ongoing opioid antagonist therapy for maintenance of
14             the claimant’s abstinence from heroin. Although records from Dr.
               Middleton include a medical source statement reflecting marked and
15             extreme limitations in all functional domains, there is no psychiatric
               diagnosis reported or associated with this statement and it is not
16             supported by treatment notes. Thus, the origin of such impairments
               is unclear and Dr. Middleton’s medical source statement is given no
17             weight. The current mental status examinations indicate that the
               claimant is alert, oriented and cooperative. His stream of mental
18             activity is normal and goal oriented. His performance on the mini
               mental status examination included no impairments with recall or
19             serial    subtractions    suggesting    intact/adequate     attention,
               concentration and memory. The assigned global assessment of
20             functioning is consistent with the claimant’s adaptive functioning
               and reflects no more than moderate limitations. The consultative
21             examiner’s findings reflect no impairments for simple tasks or work.
               These findings are consistent with prior consultative examiner’s
22             findings and reflect no evidence of change or deterioration of
               claimant’s condition since the Administrative Law Judge decision.
23             Thus, the medical evidence of record as a whole (including the prior
               Administrative Law Judge decision) reflects no marked psychiatric
24             impairments and suggests adequate mental capacity for simple work
               and the claimant will likely work best in settings with infrequent
25             public interaction.

26             Since the Disability Determination Service determination, the only
               evidence received at the hearing level is not sufficiently compelling
27             to warrant a significant deviation from these conclusions. As noted
               above, Dr. Middleton’s medical source statement is not persuasive or
28             consistent with his own treatment record; however, the treatment
                                                  19
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 20 of 26

 1                  records are consistent with the prior Administrative Law Judge
                    mental residual functional capacity and the more recent Disability
 2                  Determination Service conclusions that the claimant could perform
                    simple, routine job tasks wit only occasional contact with the public.
 3
                    AR 31-32 (citations to administrative record omitted).
 4
                    D.      Summary
 5
            In assessing his own residual functional capacity, Plaintiff would interpret his symptoms
 6   and treatment differently to reach a conclusion of greatly diminished residual functional capacity.
 7   The Court is not required to accept Plaintiff’s characterization of his treatment records or the
 8   severity of his impairments. The ALJ fully supported her determination based on the medical
 9   opinions and the evidence of record. Even if this Court were to accept that the record could

10   support Plaintiff’s opinion, the record amply supports the ALJ’s interpretation as well. When the

11   evidence could arguably support two interpretations, the Court may not substitute its judgment for
     that of the Commissioner. Jamerson, 112 F.3d at 1066; Flaten v. Sec’y, Health and Human
12
     Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).
13

14          VIII. Res Judicata Did Not Compel Adoption of the Language Utilized in the Prior
15                Residual Functional Capacity Assessment

16          Plaintiff contends that because ALJ Madsen “gave great weight to the prior ALJ[‘s]

17   analysis of the evidence and opinions and ‘adopt[ed] additional limitations as appropriate’” (Doc.
18
     12 at 6), but “provided no basis for deviating from the prior finding under the doctrine of
19
     administrative res judicata or collateral estoppel” ( Doc. 12 at 7), res judicata required her to
20
     define Plaintiff’s reasoning ability using the same language as the 2012 decision. The 2018
21
     decisions used the phrase “simple, routine tasks” instead of the language used the 2012 hearing
22

23   decision, “one- or two-step tasks consistent with SVP 2 level work or below.” Doc. 12 at 8.

24   Defendant disagrees, explaining that after a claimant has overcome the presumption of non-
25   disability in a subsequent proceeding, as Plaintiff has here, the presiding ALJ need not give
26
     preclusive effect to the prior ALJ’s findings when new evidence has been introduced in the
27
     subsequent proceedings. Doc. 15 at 18.
28
                                                       20
       Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 21 of 26

 1                 A. Identifying a Claimant’s Reasoning Ability
 2          At step five, a uniform system of nomenclature is used to describe the availability of jobs
 3
     that are within or outside a claimant’s reasoning ability. In 1965, the third edition of the
 4
     Dictionary of Occupational Titles eliminated the previously used terms, “skilled,” “semi-skilled”
 5
     and “unskilled,” in favor of eight separate categories of “specific vocational preparation” (SVP).
 6

 7   Specific Vocational Preparation is “defined as the amount of lapsed time required by a typical

 8   worker to learn the techniques, acquire the information, and develop the facility in a specific job-

 9   worker situation.” Dictionary of Occupational Titles, vol. II at 1011. In the case of SVP 1,
10
     learning the job requires no more than a short demonstration and requires the worker to apply
11
     common sense understanding to carry out simple one- or two-step instructions and deal with
12
     standardized situations with occasional or no variables in or from the situations encountered on
13
     the job. Id. For SVP 2, learning the job requires anything beyond a short demonstration, up to
14

15   and including one month of learning. Id. Level 2 reasoning requires the worker to carry out

16   detailed but uninvolved written or oral instructions and deal with problems involving a few
17   concrete variables in or from standardized selections. Id.
18
            Despite the nomenclature changes in the DOT, applicable Social Security regulations still
19
     refer to a claimant’s ability to perform “skilled,” “semi-skilled” and “unskilled” work. 20 C.F.R.
20
     § 416.968(a-c); SSR 00-4p. Using the skill level definitions in 20 CFR 404.1568 and 416.968,
21

22   unskilled work corresponds to an SVP of 1-2; semi-skilled work corresponds to an SVP of 3-4;

23   and skilled work corresponds to an SVP of 5-9 in the DOT. S.S.R. 00-4p. Although there may

24   be a reason for classifying an occupation's skill level differently than in the Dictionary of
25   Occupational Titles, the regulatory definitions of skill levels are controlling. Id.
26
     ///
27
     ///
28
                                                        21
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 22 of 26

 1                 B. The Contrasting Determinations of Plaintiff’s Reasoning Ability
 2          The 2012 hearing decision provided that Plaintiff had the residual functional capacity to
 3
     perform light work subject to certain positional limitations, occasional interaction with the public,
 4
     and “one or two step tasks consistent with SVP 2 level work or below as defined by the DOT.”
 5
     AR 147. Based on vocational expert testimony, the 2012 hearing decision provided that, given
 6

 7   Plaintiff’s age, education, work experience and residual functional capacity, Plaintiff had the

 8   ability to perform the requirements of the following representative occupations: assembly line

 9   worker (DOT 706.684-022; light; unskilled; SVP2), hotel/motel housekeeper (DOT 323.687-014;
10
     light; unskilled), and stock check apparel (DOT 299.687-014; light; unskilled). AR 153.
11
            The 2018 hearing decision provided that Plaintiff had the residual functional capacity to
12
     lift and/or carry twenty pounds occasionally and ten pounds frequently; sit six to eight hours in an
13
     eight-hour workday with normal breaks; and stand and/or walk six to eight hours in an eight-hour
14

15   workday with normal breaks. AR 20. Plaintiff’s capacity closely approximated light work with

16   several additional positional and environmental limitations, and only occasional public contact.
17   Plaintiff was “limited to simple, routine tasks”. AR 20. In response to the ALJ’s question
18
     concerning the extent to which Plaintiff’s limitations eroded the pool of available positions, the
19
     vocational expert testified that given Plaintiff’s age, education, work experience and residual
20
     functional capacity, Plaintiff had the ability to perform the requirements of occupations such as
21

22   the following: paint sprayer sorter (DOT 741.687-010; light; SVP 1); marker (DOT 369.687-026;

23   light; SVP 2); and, inspector, hand packaging (DOT 559.687-074; light; SVP 2) AR 35.

24                 C. Identifying the Jobs Available to a Claimant
25          At step five, an ALJ has a duty to reconcile an apparent conflict between a claimant’s
26
     residual functional capacity and the reasoning requirements of jobs that the ALJ has identified at
27
     step five as jobs that the claimant can perform. Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir.
28
                                                       22
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 23 of 26

 1   2015). In Zavalin, the Court held that there was an inherent conflict between the demands of
 2   Level 3 reasoning and a claimant’s residual functional capacity to perform simple, repetitive
 3
     tasks. Id. at 847.
 4
            Later in 2015, the Ninth Circuit considered whether a claimant’s ability to perform simple,
 5
     one- or two-step instructions was consistent with performance of a Level 2 job. Rounds v.
 6

 7   Comm’r, Soc. Sec. Admin., 807 F.3d 996 (9th Cir. 2015). Evaluating Ms. Rounds’ case in light of

 8   the Zavalin decision, the Court wrote:

 9
                    Under these circumstances, Zavalin is controlling. There was an
10                  apparent conflict between Rounds' RFC, which limits her to
                    performing one- and two-step tasks, and the demands of Level Two
11                  reasoning, which requires a person to “[a]pply commonsense
                    understanding to carry out detailed but uninvolved written or oral
12                  instructions.” The conflict between Rounds' RFC and Level Two
                    reasoning is brought into relief by the close similarity between
13                  Rounds' RFC and Level One reasoning. Level One reasoning
                    requires a person to apply “commonsense understanding to carry
14                  out simple one- or two-step instructions.” The Commissioner resists
                    the obvious similarity between Rounds' RFC and Level One
15                  reasoning, and the concomitant contrast between Rounds' RFC and
                    Level Two reasoning, by stressing that “task” and “instruction” are
16                  different terms. In the Commissioner's view, Rounds' inability to
                    complete multi-step tasks does not necessarily contradict the VE's
17                  opinion that she has the ability to follow detailed instructions, as
                    required in Level Two jobs. Based on the record, we disagree.
18                  Only tasks with more than one or two steps would require “detailed”
                    instructions. And these are precisely the kinds of tasks Rounds' RFC
19                  indicates she cannot perform.
20                  Rounds, 807 F.3d at 1003.
21          The Court concluded that the ALJ’s error was not harmless because in his RFC

22   assessment, the ALJ did not merely restrict Rounds to “simple” or “repetitive” tasks:

23
                    Instead, he expressly limited her to “one to two step tasks,”
24                  apparently to address her “moderate” problems with memory and
                    concentration. There is no explanation in the record as to why the VE
25                  or the ALJ may have believed that Rounds' specific limitation to
                    “one to two step tasks” should not be taken at face value. As such,
26                  the record does not support a conclusion that the ALJ's failure to
                    resolve this apparent conflict was harmless error. This Court “cannot
27                  affirm the decision of an agency on a ground that the agency did not
                    invoke in making its decision.” Zavalin, 778 F.3d at
28                  848 (quoting Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050,
                                                       23
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 24 of 26

 1                   1054 (9th Cir.2006)) (holding that ALJ's failure to reconcile apparent
                     conflict between RFC and DOT was not harmless error).
 2
                     Rounds, 807 F.3d at 1004.
 3
            The Court distinguished a residual functional capacity limiting a claimant to one- or two-
 4
     step tasks from a residual functional capacity limiting the claimant to “simple” or “repetitive”
 5
     tasks. Id. at 1004 n.6. It explained:
 6
                     Unpublished decisions of panels of this Court and opinions from
 7                   some of our sister circuits have concluded that an RFC limitation to
                     “simple” or “repetitive” tasks is consistent with Level Two
 8                   reasoning. See Moore v. Astrue, 623 F.3d 599, 604 (8th
                     Cir.2010); Abrew v. Astrue, 303 Fed.Appx. 567, 569 (9th
 9                   Cir.2008) (unpublished); Lara v. Astrue, 305 Fed.Appx. 324, 326
                     (9th Cir.2008) (unpublished); Hackett v. Barnhart, 395 F.3d 1168,
10                   1176 (10th Cir.2005); Money v. Barnhart, 91 Fed.Appx. 210, 215
                     (3d Cir.2004) (unpublished). These decisions are inapposite because
11                   they did not consider a specific limitation to “one to two step tasks.”

12                    Rounds, 807 F.3d at 1004.

13   Cf., Slaughter v. Colvin, 164 F.Supp.3d 1256, 1264 (D. Or. 2016) (remanding case for benefits

14   based on other errors but noting the Commissioner’s concession that where (1) the reviewing

15   psychologist opined both that the claimant was able to perform jobs with simple one- or two-step

16   instructions and later that the claimant was limited to simple repetitive tasks, the ALJ erred in

17   failing to clarify the psychologist’s opinion).

18          In contending that res judicata requires the second hearing decision to use the same

19   language to describe Plaintiff’s reasoning ability, Plaintiff reasons that unlike the 2012 decision,

20   which was final and unappealed before the Ninth Circuit issued its holding in Rounds, requiring

21   the use of the “one- or two-step tasks language” in the 2018 hearing decision will result in a

22   determination ultimately requiring reversal of the Commissioner’s determination that Plaintiff is

23   not disabled.

24                   D. Does Res Judicata Require the 2018 Decision to Adopt the Reasoning Level
                        Set Forth in the 2012 Decision?
25
            In the Ninth Circuit, when a claimant has applied for and been denied disability benefits in
26
27   a prior decision, the claimant is presumed not to be disabled in subsequent applications for

28   disability benefits. Chavez, 844 F.2d at 693; Acq. Rul. 97-4(9), 1997 WL 742758. To overcome
                                                     24
       Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 25 of 26

 1   the presumption of non-disability in a subsequent application for benefits, a claimant must prove
 2   changed circumstances indicating greater disability. Id. As discussed above, in the pending case
 3
     Plaintiff initially overcame the presumption by establishing that he now had aged into a new
 4
     category and that he had been diagnosed with COPD since the prior decision.
 5
            Even when a claimant rebuts the presumption of non-disability the adjudicator, typically
 6

 7   the ALJ, must give effect to certain findings contained in the prior claim when adjudicating the

 8   subsequent claim. Acq. Rul. 97-4(9), 1997 WL 742758 at *3; Chavez, 844 F.2d at 693-94. Res

 9   judicata applies when the Commissioner has made a previous final decision concerning the
10
     parties based on the same facts and the same issue or issues. See 42 U.S.C. § 405(h); 20 C.F.R. §
11
     416.1457(c)(1). “[A] previous ALJ’s findings concerning residual functional capacity,
12
     education, and work experience are entitled to some res judicata consideration and such findings
13
     cannot be reconsidered by a subsequent judge absent new information not presented to the first
14

15   judge.” Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008). To the extent that the

16   subsequent ALJ’s determinations were based on new and material information not presented to
17   the prior ALJ, the subsequent ALJ is not bound by prior ALJ’s determinations on the same issues.
18
     Id. See also Alekseyevets v. Colvin, 524 Fed.Appx. 341, 344 (9th Cir. 2013) (“[T]he ALJ did not
19
     err by considering new medical information and revising Appellant’s RFC based on recent
20
     medical evaluations and results.”); Nursement v. Astrue, 477 Fed.Appx. 453, 454 (9th Cir. 2012).
21

22          Having decided that Plaintiff had successfully established changed circumstances, the ALJ

23   in the pending case fully considered the extensive new evidence provided in support of Plaintiff’s

24   claims and then reassessed Plaintiff’s residual functional capacity. Because the 2018
25   determination was based on new medical evidence, administrative res judicata did not require
26
     adoption of Plaintiff’s reasoning ability as determined in the prior proceedings.
27
     ///
28
                                                       25
      Case 1:19-cv-00075-GSA Document 17 Filed 08/24/20 Page 26 of 26

 1             IX.    Conclusion and Order
 2
               Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
 3
     disabled is supported by substantial evidence in the record as a whole and is based on proper legal
 4
     standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of
 5   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of
 6   Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff Jonathan Scott
 7   Ingles.
 8
     IT IS SO ORDERED.
 9

10      Dated:       August 24, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         26
